United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                 October 5, 2004

                                                            Charles R. Fulbruge III
                                                                    Clerk
                             No. 03-41577
                           Summary Calendar



UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

STANLEY NEELY,

                                      Defendant-Appellant.

                       --------------------
           Appeal from the United States District Court
                for the Southern District of Texas
                      USDC No. C-02-CR-343-1
                       --------------------

Before GARZA, DeMOSS, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Following the denial of his motion to suppress and ensuing

bench trial, Stanley Neely was convicted of being a felon in

possession of a firearm and possession of an unregistered

firearm.   Neely has appealed.   He contends that evidence seized

after a protective sweep of the house at which he was arrested

should have been suppressed.

     “In reviewing a ruling on a motion to suppress, this court

reviews questions of law de novo and factual findings for clear


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                               No. 03-41577
                                    -2-

error.”    United States v. Jordan, 232 F.3d 447, 448 (5th Cir.

2000).    We view the evidence in the light most favorable to the

prevailing party.    Id.    Where a police officer acts without a

warrant, the Government bears the burden of proving that the

search was valid.    United States v. Castro, 166 F.3d 728, 733 n.6

(5th Cir. 1999) (en banc).

     “A ‘protective sweep’ is a quick and limited search of

premises, incident to an arrest and conducted to protect the

safety of police officers or others.      It is narrowly confined to

a cursory visual inspection of those places in which a person

might be hiding.”    Maryland v. Buie, 494 U.S. 325, 327 (1990).

A “protective sweep may extend to areas of the home where the

police otherwise (i.e., apart from the protective sweep doctrine)

then have no right to go.”       United States v. Gould, 364 F.3d 578,

587 (5th Cir. 2004) (en banc).      “[T]he protective sweep must be

supported ‘by a reasonable, articulable suspicion’ . . . ‘that

the area to be swept harbors an individual posing a danger to’

those on the scene.”       Id. at 587 (quoting Buie, 494 U.S. at

336–37; internal citation omitted).

     Neely argues that the officers could not lawfully enter the

house because he was arrested outside of the house.      “A

protective sweep of a suspect’s house may be made ‘even if the

arrest is made near the door but outside the lodging’ if the

arresting officers ‘have reasonable grounds to believe that there

are other persons present inside who might present a security
                             No. 03-41577
                                  -3-

risk.’”   United States v. Watson, 273 F.3d 599, 603 (5th Cir.

2001)(quoting United States v. Merritt,882 F.2d 916, 921 (5th

Cir. 1989)).     The district court’s finding that Smith articulated

a reasonable basis for conducting a protective sweep of the house

was not clearly erroneous.     See id.; see also United States v.

Wilson, 306 F.3d 231, 234, 237–39 (5th Cir. 2002).

     Neely contends also that the scope of the search was too

broad and that it was not reasonable to search the entire house.

The arresting officer’s testimony reflects that the scope of the

search was limited to “places in which a person might be hiding.”

Buie, 494 U.S. at 327.    The judgment is

     AFFIRMED.